Name: 2003/127/EC: Commission Decision of 24 February 2003 amending Decision 2001/218/EC requiring Member States temporarily to take additional measures against the dissemination of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pinewood nematode) as regards areas in Portugal, other than those in which it is known not to occur (notified under document number C(2003) 581)
 Type: Decision_ENTSCHEID
 Subject Matter: natural and applied sciences;  Europe;  agricultural policy;  wood industry
 Date Published: 2003-02-25

 Avis juridique important|32003D01272003/127/EC: Commission Decision of 24 February 2003 amending Decision 2001/218/EC requiring Member States temporarily to take additional measures against the dissemination of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pinewood nematode) as regards areas in Portugal, other than those in which it is known not to occur (notified under document number C(2003) 581) Official Journal L 050 , 25/02/2003 P. 0027 - 0028Commission Decisionof 24 February 2003amending Decision 2001/218/EC requiring Member States temporarily to take additional measures against the dissemination of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pinewood nematode) as regards areas in Portugal, other than those in which it is known not to occur(notified under document number C(2003) 581)(2003/127/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as last amended by Directive 2002/89/EC(2), and in particular Article 16(3) thereof,Whereas:(1) The Commission adopted Decision 2001/218/EC of 12 March 2001, requiring Member States to take additional measures against the dissemination of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pinewood nematode, PWN) as regards areas in Portugal, other than those in which it is known not to occur(3), as amended by Decision 2002/124/EC(4).(2) On the basis of a further assessment by the Food and Veterinary Office in April 2002 and additional information submitted by Portugal, it would appear that as a result of the application of an eradication programme, the spread of the PWN is still limited to the demarcated area in Portugal. However, trees showing symptoms of infestation by the PWN were still found during surveys of those areas.(3) In official surveys carried out in 2002 by the other Member States on wood, isolated bark and plants of Abies Mill., Cedrus Trew, Larix Mill., Picea A. Dietr., Pinus L., Pseudotsuga Carr. and Tsuga Carr., originating in Portugal, none of the samples taken and analysed tested positive for the presence of the PWN.(4) It is therefore necessary for Portugal to continue to take specific measures and to present a mid-term eradication plan to control the spread of the PWN with the aim of eradicating it. It may also be necessary for the other Member States to continue to adopt additional measures to protect their territories from the PWN. The results of the specific measures and of the implementation of the mid-term plan shall be assessed continuously and amended when necessary.(5) Specific arrangements should be made for the movement of chips made from symptomless trees or from trees which have tested negative for the presence of the PWN to areas in Portugal other than the demarcated area.(6) The provisions on the notification of surveys for the PWN carried out in the Member States to other Member States and to the Commission should be clarified.(7) Decision 2001/218/EC should therefore be extended for another limited period expiring on 31 March 2005 and amended accordingly.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1Decision 2001/218/EC is amended as follows:1. Article 2 is modified as follows:(i) in the first paragraph "28 February 2003" is replaced by "31 March 2005";(ii) the following new paragraph shall be added after the second paragraph:"Portugal shall present by 15 March 2003 a mid-term eradication plan to control the spread of PWN with the aim of eradicating it.";2. Article 4 is modified as follows:(i) in the first paragraph, "annual" is inserted between "conduct official" and "surveys for PWN";(ii) the second paragraph is replaced by:"Without prejudice to the provisions of Article 16(1) of Directive 2000/29/EC where the results of the surveys provided for in the first paragraph indicate the occurrence of the PWN in areas where it was previously unknown, the results of such surveys shall be notified to the other Member States and the Commission by 15 November 2003 and 15 November 2004 respectively.";3. in the first paragraph of Article 5, the words "20 km with" are replaced by "20 km-width";4. in Article 6, "15 December 2002" is replaced by "15 January 2004 and 15 January 2005 respectively";5. the Annex is amended as follows:(i) point 2(b)(ii) is replaced by the following:"(ii) obtained from trees other than those referred to in subparagraph (i) shall be officially tested for the presence of the PWN and of Monochamus spp.; if the presence of the PWN or of Monochamus spp. is confirmed the wood shall be subjected to the provisions referred to in subparagraph (i); if the presence of the PWN and of Monochamus spp. is refuted, the wood may be moved under official control to a processing plant for further use as construction timber, or by way of derogation moved into areas in Portugal, other than demarcated areas under official control to approved processing plants notified to the Commission, where the wood or chips made from such wood, within the period between 1 November and 1 April, shall either:- in the case of chips, be used for industrial purposes within such an approved processing plant, or- in the case of wood:- be heat treated in such a way that a minimum wood-core temperature of 56 °C for 30 minutes has been achieved. Further movement of such heat-treated wood may be allowed when the wood is accompanied by a plant passport, or- be chipped and fumigated in order to ensure freedom from live PWNs. Further movement of such fumigated wood may be allowed when it is accompanied by a plant passport, or- be chipped and used for industrial purposes within this plant, or- be moved under official control to a plant, where the wood shall either be:- heat treated in such a way that a minimum wood core temperature of 56 °C for 30 minutes has been achieved, or- chipped and fumigated in order to ensure freedom from live pine wood nematodes, or- chipped and used for industrial purposes";(ii) in point 2(c)(ii), the first indent is replaced by the following:"- officially tested for the presence of PWN and of Monochamus spp.; if the presence of PWN or of Monochamus spp. is confirmed the wood shall be subjected to the provisions referred to in (i); if the presence of PWN and of Monochamus spp. is refuted, the wood may be moved under official control to a processing plant for further use as construction timber, or".Article 2This Decision is addressed to the Member States.Done at Brussels, 24 February 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1.(2) OJ L 355, 30.12.2002, p. 45.(3) OJ L 81, 21.3.2001, p. 34.(4) OJ L 45, 15.2.2002, p. 56.